           CASE 0:19-cv-01869-WMW Document 5 Filed 07/17/19 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA


Douglas A. Kelley, in his capacity as the          Case No.: 0:19-cv-01756-WMW
Trustee of the BMO Litigation Trust,
                                                   Case No.: 0:19-cv-01869-WMW
Plaintiff,                                         Hon. Wilhelmina M. Wright
v.

BMO Harris Bank N.A., as successor to
M&I Marshall and Ilsley Bank,

Defendant.


                  MEMORANDUM OF LAW IN SUPPORT OF
           BMO HARRIS BANK N.A.’S MOTION TO STAY PROCEEDINGS


         Defendant BMO Harris Bank N.A. (“BMO”), as successor to M&I Marshall and

Ilsley Bank (“M&I”), submits this memorandum in support of its motion to stay

proceedings in this Court pending resolution of BMO’s motion for leave to appeal the

bankruptcy court’s summary-judgment order and any resulting appeal.1

                                        INTRODUCTION

         Just before transferring this case to the district court, the bankruptcy court issued

two significant orders. One denied BMO’s summary judgment motion. The other largely

granted a spoliation sanctions motion filed by Plaintiff Douglas A. Kelley, in his capacity




1
  On July 17, 2019, undersigned counsel contacted the Court’s courtroom deputy to confirm
whether this motion to stay should be filed in Case No. 0:19-cv-01756, Case No. 0:19-cv-01869,
or in both proceedings. Because the motion to stay relates to both proceedings, undersigned
counsel is filing identical copies of the motion papers in both proceedings.


Minnesota/2014198.0788/137059045.1
           CASE 0:19-cv-01869-WMW Document 5 Filed 07/17/19 Page 2 of 8



as the Trustee of the BMO Litigation Trust (“Trustee”). BMO is currently seeking review

of both orders. To efficiently sequence review of those orders and other district court

proceedings, BMO asks that the Court stay review of the sanctions order and other

proceedings pending a decision on BMO’s motion for leave to appeal the summary-

judgment order and any resulting appeal. The requested stay is appropriate because it

would conserve judicial and litigant resources and promote orderly adjudication of this

case, without prejudicing any of the parties.

                                       BACKGROUND

         This adversary proceeding arises out of the Ponzi scheme perpetrated by and

subsequent bankruptcy of Petters Company, Inc. (“PCI”). The Trustee, acting as estate

representative for PCI, asserts state law claims against BMO based on allegations that M&I

(a bank BMO later acquired) knowingly aided PCI’s Ponzi scheme. See Kelley v. BMO

Harris Bank N.A., Adv. No. 12-4288 (Bankr. D. Minn.) (“Kelley v. BMO”), Dkt. 55

(Compl.); Kelley v. BMO, Dkt. 75 (MTD Order). The Trustee seeks to recover $1.9 billion

in alleged losses of eight PCI investors. Kelley v. BMO, Dkt. 339 at 63 (11/29/18 Rule

26(a)(1) Discl.).

         Until recently, this case was pending in the bankruptcy court pursuant to 28 U.S.C.

§ 157(a), (c)(1) and D. Minn. Bankr. R. 1070-1. On July 2, 2019, the bankruptcy court

transferred the case to the district court, citing its inability to conduct a jury trial. Kelley v.

BMO, Dkt. 355. The case was transferred to the district court where it was given Civil Case

No. 0:19-cv-01756 and assigned to District Court Judge Wilhelmina M. Wright. In the days



                                                2
Minnesota/2014198.0788/137059045.1
           CASE 0:19-cv-01869-WMW Document 5 Filed 07/17/19 Page 3 of 8



before the order transferring the case to the district court, the bankruptcy court issued two

orders resolving the parties’ outstanding motions.

         The first order denied BMO’s motion for summary judgment. Kelley v. BMO, Dkt.

351 (“MSJ Order”). The motion argued that, based on established case law, the Trustee

lacks standing to recover damages that represent harm to creditors rather than PCI and

PCI’s admitted criminal misconduct gives BMO a complete defense under the in pari

delicto doctrine. Kelley v. BMO, Dkt. 339 at 12-37 (MSJ Br.). The bankruptcy court

rejected both arguments, departing from numerous decisions that had granted dismissal or

summary judgment based on standing and in pari delicto arguments just like BMO’s.

Kelley v. BMO, Dkt. 351 at 7-17 (MSJ Order).

         The second order largely granted the Trustee’s motion for sanctions based on

alleged spoliation of evidence. Kelley v. BMO, Dkt. 353 (“Sanctions Order”). In a lengthy

order covering over a decade of events, the bankruptcy court concluded that BMO had

spoliated certain email server backup tapes. Id. at 24-31. It then imposed three forms of

sanctions: (1) “[a]n adverse inference instruction that Defendant intentionally destroyed

and failed to preserve Minnesota email backup tapes that it knew were harmful”; (2) an

order allowing the Trustee “to present evidence to the jury about Defendant’s destruction

of backup tapes”; and (3) an order prohibiting BMO “from objecting to the introduction of

any pre-March 2005 emails or documents produced from third parties.” Id. at 2, 31-42.

The bankruptcy court determined that it could impose those trial sanctions even though it

would not be conducting the trial and it has no authority to enter a final order in this case.



                                              3
Minnesota/2014198.0788/137059045.1
           CASE 0:19-cv-01869-WMW Document 5 Filed 07/17/19 Page 4 of 8



Id. at 42-44. But the court stated that it would recommend the same sanctions if the district

court found that it lacked authority to impose them. Id. at 44.

         BMO timely sought review of both decisions. It filed a motion for leave to appeal

the MSJ Order on July 11, 2019. Kelley v. BMO, Dkt. 357. As the motion papers explain,

the MSJ Order warrants immediate appeal because it conflicts with numerous precedents

and the Bankruptcy Code on several controlling questions of standing and in pari delicto

law, an immediate appeal may materially advance the ultimate termination of the case, and

several other factors (including the transfer of the case to this Court) call for de novo review

before the case proceeds further. Id. at 28-52. The appeal of the MSJ Order was transferred

to the district court where it was given Civil Case No. 0:19-cv-1826 and initially assigned

to District Court Judge Nancy E. Brasel. However, Judge Brasel recused herself from the

appeal, which was reassigned to District Court Judge David S. Doty.

         BMO filed objections to, and alternatively sought leave to appeal, the Sanctions

Order. Kelley v. BMO, Dkt. 362. BMO argues that, because the bankruptcy court lacked

authority to impose an adverse inference instruction, the Sanctions Order should be

construed as proposed findings of fact and conclusions of law, which are subject to de novo

review. Regardless of the standard of review applied, however, BMO argues that the

Sanctions Order should be reversed for two reasons. First, the Sanctions Order improperly

imposes an adverse inference instruction in the absence of any evidence that anyone at

M&I or BMO destroyed evidence with the intention of depriving a party in litigation of

that evidence. Second, the Sanctions Order improperly found that the Trustee was

prejudiced by the alleged loss of backup tapes despite the availability of a plethora of

                                               4
Minnesota/2014198.0788/137059045.1
           CASE 0:19-cv-01869-WMW Document 5 Filed 07/17/19 Page 5 of 8



alternative sources of emails and documents. The objections to the Sanctions Order were

transferred to the district court, given Civil Case No. 0:19-cv-1869, and assigned to Judge

Wright.

         To avoid wasting time and resources on potentially unnecessary litigation over the

Sanctions Order and other potential pre-trial disputes, BMO seeks an order from this Court

staying proceedings other than those related to BMO’s potentially case-dispositive

challenge to the MSJ Order until appellate proceedings on the MSJ Order have concluded.

                                        ARGUMENT

         “[T]he power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A

district court therefore “has broad discretion to stay proceedings when appropriate to

control its docket.” Sierra Club v. U.S. Army Corps of Eng’rs, 446 F.3d 808, 816 (8th Cir.

2006). And courts have exercised that discretion to stay proceedings pending an

interlocutory appeal. See, e.g., Schwendimann v. Arkwright Advanced Coating, Inc., No.

11-cv-820, 2012 WL 5389674, at *5-*6 (D. Minn. Nov. 2, 2012); Stearns v. NCR Corp.,

No. 98-cv-2348, 2000 WL 34423090, at *2 (D. Minn. Oct. 11, 2000).

         In deciding whether to stay proceedings, courts have considered several factors: (1)

whether a stay would simplify the issues and avoid unnecessary litigation; (2) whether a

stay would unduly prejudice the non-moving party; and (3) whether discovery is complete

and a trial date has been set. See Schwendimann, 2012 WL 5389674, at *5. All of these



                                              5
Minnesota/2014198.0788/137059045.1
           CASE 0:19-cv-01869-WMW Document 5 Filed 07/17/19 Page 6 of 8



factors—and others—support a stay pending resolution of appellate proceedings on

BMO’s challenge to the MSJ Order.

         A stay would certainly allow appellate proceedings to simplify the issues and avoid

potentially unnecessary litigation. If the MSJ Order were reversed, this case would come

to a close. A ruling for BMO on either its standing challenge or its in pari delicto defense

would require entry of summary judgment for BMO. Kelley v. BMO, Dkt. 357 at 17-18,

28-19 (MSJ Appeal Mot.). That result would make any further litigation completely

unnecessary. In addition, even if BMO did not prevail, a ruling from this Court on standing

and in pari delicto might streamline future proceedings regarding admissible evidence,

expert testimony, and jury instructions related to PCI’s misconduct and the claimed

damages.

         Without a stay, the Court and the parties would have to move forward and expend

considerable time and resources in addressing a host of complex and potentially fact-

intensive issues. Those issues begin with BMO’s challenge to the Sanctions Order.

Resolving that challenge would require the court and the parties to delve into an extensive

factual record regarding BMO’s handling of the back-up tapes and examine several

intricate legal questions ranging from the bankruptcy court’s authority to impose trial

sanctions to the findings required for an adverse inference instruction. Kelley v. BMO, Dkt.

362 at 16-31 (Sanctions Objs.). Beyond the sanctions order, there are numerous potential

pre-trial disputes over fact and expert evidence and jury instructions that loom. Then there

would be a jury trial in this multi-billion dollar case involving events spanning over a

decade. There is no good reason to undertake the enormous burdens of such litigation while

                                              6
Minnesota/2014198.0788/137059045.1
           CASE 0:19-cv-01869-WMW Document 5 Filed 07/17/19 Page 7 of 8



an appeal on two potentially case-dispositive issues is pending. See Schwendimann, 2012

WL 5389674, at *6 (granting stay to avoid “potentially unnecessary litigation”); Stearns,

2000 WL 34423090, at *2 (granting stay to avoid investment of “unnecessary time and

resources”).

         A stay would not unduly prejudice or otherwise disadvantage the Trustee. There is

no ongoing misconduct that needs to be stopped; PCI’s Ponzi scheme and BMO’s alleged

assistance to it ended in 2008. The Trustee seeks only money damages, including

prejudgment interest. Kelley v. BMO, Dkt. 339 at 63 (11/29/18 Rule 26(a)(1) Discl.); see

Schwendimann, 2012 WL 5389674, at *6 (no prejudice to non-moving party where that

party sought to recover only money damages). And witness testimony has been preserved

through discovery and prior proceedings. If anything, a stay would benefit the Trustee by

allowing him to avoid potentially unnecessary litigation activity.

         The procedural posture of this case also supports a stay. Discovery ended in October

2018, so a stay would not interfere with ongoing document production or depositions. No

trial date has been set, eliminating any concern about disrupting the Court’s trial calendar.

In addition, the case just arrived in this Court, making it especially appropriate to stage

proceedings so that the Court can start with consideration of two potentially case-

dispositive legal issues before wading into other disputes that may never need to be

decided. Indeed, the Court is especially well-positioned to use a stay to efficiently stage

appellate and other proceedings given that all proceedings should soon be before this Court

once BMO’s challenges to the MSJ Order and the Sanctions Order are docketed and

assigned.

                                              7
Minnesota/2014198.0788/137059045.1
           CASE 0:19-cv-01869-WMW Document 5 Filed 07/17/19 Page 8 of 8



                                           CONCLUSION

         For the foregoing reasons, BMO asks that the Court stay proceedings in this case

pending resolution of BMO’s motion for leave to appeal the MSJ Order and any resulting

appeal.

Dated: July 17, 2019
                                                      Respectfully submitted,2

                                                      /s/ Keith S. Moheban
    Lucia Nale (pro hac vice)                          Keith S. Moheban (#216380)
    Debra L. Bogo-Ernst (pro hac vice)                 Adine S. Momoh (#390085)
    Joshua D. Yount (pro hac vice)                     STINSON LLP
    Christopher S. Comstock (pro hac vice)             50 South Sixth Street, Suite 2600
    MAYER BROWN LLP                                    Minneapolis, MN 55402
    71 South Wacker Drive                              Telephone: (612) 335-1544
    Chicago, IL 60606                                  keith.moheban@stinson.com
    Telephone: (312) 782-0600                          adine.momoh@stinson.com
    lnale@mayerbrown.com                              Donald B. Verrilli, Jr.
    dernst@mayerbrown.com                               (pro hac vice admission pending)
    jdyount@mayerbrown.com                            Elaine J. Goldenberg
    ccomstock@mayerbrown.com                            (pro hac vice admission pending)
                                                      MUNGER TOLLES & OLSON LLP
    Richard A. Spehr (pro hac vice)                   1155 F Street, NW, 7th Floor
    MAYER BROWN LLP                                   Washington, DC 20004
    1221 Avenue of the Americas                       Telephone: (202) 220-1100
    New York, NY 10020-1001                           donald.verrilli@mto.com
    Telephone: (212) 506-2578                         elaine.goldberg@mto.com
    rspehr@mayerbrown.com
                                                      Bradley R. Schneider
                                                        (pro hac vice admission pending)
                                                      MUNGER TOLLES & OLSON LLP
                                                      350 South Grand Avenue, 50th Floor
                                                      Los Angeles, CA 90071
                                                      Telephone: (213) 683-9100
                                                      bradley.schneider@mto.com

                              Counsel for Defendant BMO Harris Bank N.A.


2
    Notices of Appearance for counsel from Munger Tolles & Olson LLP are forthcoming.

                                                  8
Minnesota/2014198.0788/137059045.1
